DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 4, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “preservation container” 	in the line second line from bottom.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is also indefinite in the order of the limitations of the process, which are confusing.  After squeezing of the fruit to make a natural juice, it should be pumped into a preservation container, after which the final container in which the juice shall be sold should be flushed with CO2 in the form of dry ice until the oxygen in the container has been removed, then the natural juice should be added to the container, and ..sealed for preservation…..  .,  or any variation of these steps depending on basis in the specification.  
Allowable Subject Matter
Claims 1-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The closest prior art was found to be (Fallin US 3435632) who discloses a process of freezing foods using a conveyor through an insulated tunnel on which food is frozen and means for depositing carbon dioxide in snow (solid) form on the food material (paragraph 9).   The reference discloses treating “orange fruit cells from juice extraction” (para. 36). The reference also discloses treating “food or material” which is seen to encompass juice, and Official notice is taken that juice is commonly frozen.    The fruit cells are treated with C02 and dropped into a carton from a hopper and then closed and sealed and transported directly to cold storage at -10 degrees F.  (col. 3, lines 60-75, col. 4, lines 1-20).  Claim 1 differs from the reference in the treatment of juice containers to remove oxygen and not the actual freezing of the fruit juice (col. 1, lines 45-50).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 6-18-2021